CHRISTIAN, J.
The offense is robbery with firearms; the punishment, confinement in the penitentiary for twenty-five years.
The testimony is substantially the same as that brought forward in the case of Sam Reed V. State, 36 S.W.(2d) 730, this day delivered. The questions presented in the companion case of Reed v. State are also found in the present case.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
HAWKINS, J., not sitting.